Title: From Thomas Jefferson to Jonathan Thompson, 23 December 1821
From: Jefferson, Thomas
To: Thompson, Jonathan


Sir
Monticello
Dec. 23. 21.
Our mail of yesterday which brought me your favor of the 12th brought also the letter and invoice for the books you are so good as to inform me are arrived at N. York. by the invoice you will be enabled to settle the duty on the books which as soon as made known to me shall be remitted to you with the other expences—with my thanks for your having forwarded them to Richmond without the delay of a special direction. accept the assurance of my great esteem & respect.Th: Jefferson